Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):

Receiving data for a lien waiver from a requester;
	Identifying within the data, a provider, a lien waiver document type, a stage associated to the lien waiver document type and a plurality of user preferences;
	Determining an approval status by examining the data based on the plurality of user preferences;
	Upon the approval status being approved:
		Generating the lien waiver document for delivery;
		Delivering the lien waiver document to the requester;
	Upon the approval status being not-approved, sending the data to a decision queue.
	The abstract idea is a certain method of organizing human activity, commercial or legal interactions, business relations.
	This judicial exception is not integrated into a practical application because the abstract idea and the additional limitations together do not meet criteria indicative of integration into a practical application per prong two, particularly, the computer comprising program code and storage, the program code comprising the recited steps is an example of adding the words “apply it” to the judicial exception. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step 2B considerations overlap with the prong two analysis.
	The dependent claims do not cure the deficiencies of the independent claims. The dependent claims merely narrow the abstract idea. As a whole and in combination the claims merely recite an abstract idea as applied by a computer and is therefore patent ineligible.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites identifying a provider. The specification does not disclose who or what a provider. The examiner assumes the provider is a sub-contractor or a general contractor but the specification is unclear.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites a computer-implemented process including determining an approval status...based on the plurality of user preferences and the subsequent approval of the lien waiver. Claim 5 is not substantially different.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
	Claim 6 is objected to because of the following informalities:  the claim recites.  Appropriate correction is required.







Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694